Case: 14-14110   Date Filed: 05/15/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14110
                        Non-Argument Calendar
                      ________________________

               District Court No. 6:13-cv-00907-GKS-TBS



ROBERT CREIGHTON,

                                                     Plaintiff-Appellant,

                               versus

U.S. DEPARTMENT OF TRANSPORTATION,
SECRETARY, U.S. DEPARTMENT OF TRANSPORTATION,


                                                     Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                           _______________

                             (May 15, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.
              Case: 14-14110     Date Filed: 05/15/2015    Page: 2 of 2


PER CURIAM:

      For the reasons stated in the District Court’s order of July 14, 2014, denying

appellant’s motion for relief from judgment under Federal Rules 60(b)(1) and

(b)(6), we agree that appellant failed to present an adequate basis for granting relief

from the District Court’s judgment due to “(1) mistake, inadvertence, surprise, or

excusable neglect,” or “(6) any other reason that justifies relief.” We therefore find

no abuse of discretion in the denial of appellant’s motion.

      AFFIRMED.




                                           2